IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1980
                            Filed February 11, 2015


IN THE INTEREST OF Z.S.,
Minor Child,

S.S., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Marion County, Steven Guiter,

District Associate Judge.



       The father appeals the termination of his parental rights to his son, Z.S.

AFFIRMED.



       Dawn M. Bowman of Bowman Law Office, Pleasantville, for appellant.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, and Edward W. Bull, County Attorney, for appellee state.

       William Sales of Sales Law Firm, P.C., Des Moines, attorney and guardian

ad litem for minor child.



       Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                          2


VOGEL, P.J.

       The father appeals the termination of his parental rights to his son, Z.S.

He asserts the State failed to prove by clear and convincing evidence his rights

should be terminated pursuant to Iowa Code section 232.116(1)(h) (2013), and

termination is not in the best interest of Z.S. We conclude that, due to the

father’s incarceration the juvenile court properly terminated his rights under

paragraph (h).      Furthermore, it is important that Z.S. achieves stability,

particularly given his young age.     Consequently, termination is in Z.S.’s best

interest, and we affirm the order of the juvenile court.

       Z.S., born February 2013, first came to the attention of the Department of

Human Services due to the mother’s methamphetamine use and mental health

issues. After the mother consented, Z.S. was removed from the home on July

15, 2013, and placed in family foster care. The father was convicted of domestic

abuse, with the mother as the victim, and was incarcerated on April 23, 2013.

       The father remained incarcerated throughout the pendency of these

proceedings. In its findings of fact, the juvenile court noted that as of the date of

the order the father was on work release, and, according to his counselor, was

adjusting well to the minimum custody environment. The father also completed a

domestic violence course during his incarceration. However, he admitted he had

a substance abuse problem but never received treatment. He further stated he

was diagnosed with bipolar disorder, an anxiety disorder, and posttraumatic

stress disorder, but has not received counseling for these mental health issues,

nor is he taking medication to stabilize mood or reduce anxiety.
                                          3


       The State filed a petition to terminate the father’s parental rights on July 7,

2014, citing his incarceration and lack of a relationship with Z.S. A hearing was

held, and on November 13, 2014, the juvenile court issued an order terminating

the father’s parental rights pursuant to Iowa Code section 232.116(1)(h). The

father appeals.1

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

To terminate the father’s rights under Iowa Code section 232.116(1)(h), the State

must prove the child is three years of age or younger, has been adjudicated a

child in need of assistance, has been removed from the home for six of the last

twelve months, and cannot be returned to the father’s care.

       We agree with the juvenile court the State proved by clear and convincing

evidence grounds to terminate under paragraph (h). The father was incarcerated

at the time of the termination hearing and had yet to complete the terms of his

sentence. While he made progress in completing the domestic violence course,

he failed to address his substance abuse and mental health issues. Moreover,

he has no relationship with Z.S., who he has not seen since Z.S. was two months

old; nor can he rely on his incarceration as a justification for the lack of a

relationship with his child. See In re M.M.S., 502 N.W.2d 4, 8 (Iowa 1993). We

therefore conclude the juvenile court properly terminated the father’s parental

rights under paragraph (h).


1
 The juvenile court also terminated the mother’s parental rights; however, she does not
appeal.
                                           4


       Additionally, termination is in Z.S.’s best interests. The father has not

seen his son since April 2013, and he admits he is only ready to progress to

visits, as opposed to wanting to care for Z.S. full time. This indicates he would

not be able to parent Z.S. within any sort of reasonable time period, and granting

him an additional six months to work towards reunification would not serve Z.S.’s

best interests. “We have repeatedly followed the principle that the statutory time

line must be followed and children should not be forced to wait for their parent to

grow up.” In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998); see also Iowa

Code § 232.116(2). Z.S. is doing well in foster care, and the foster parents have

indicated a desire to adopt him; clearly, delaying stability in his life until his father

is released from prison, addresses his substance abuse issues, and establishes

a relationship with Z.S. is not in Z.S.’s best interests. Consequently, the juvenile

court properly terminated the father’s parental rights, and we affirm.

       AFFIRMED.